DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/095,337 application filed November 11, 2020, which is is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-10, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6-7 and 9 recites the broad recitations “40 to 220,” “between 1 and 5,” and 0.01-5.0 wt %,” respectively, and the claims also recite “50 to 220 or 40 to 200 or 50 to 140,” “between 1 and 3,” and “0.01 to 2.0 wt %,” which are the narrower statements of the ranges/limitations.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See also claim 10 (“0.01-1.0 wt %” and “0.3-0.8 wt %”) and claim 13 (“no greater than   -10o C” and “no greater than -13o C”).
Claim 13 recites the limitation "the second stage product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim should recite “the second product” in agreement with the recitation of claim 1.  See also line 1 of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacheen et al (WO 2020/222171 A1) in view of Ojo et al (US 2017/0058209 A1).
With respect to claims 1-3, 14, and 18-19, Lacheen et al discloses “a process for the production of a base oil comprising:
a. reacting a high carbon number normal alpha olefin in the presence of an ionic catalysts at a temperature of 130 °C or higher to produce oligomers;
b. hydroisomerization of the oligomer product (the hydrocarbon feedstock of instant claim 14—Examiner’s insertion) produced in (a) under H2 atmosphere with a catalyst containing metal and medium pore zeolite;
c. distilling and fractionating the hydroisomerized product of (b) to produce a light fraction up to 371 °C , low-viscosity base oil in the 371-488 °C distillate, and high-viscosity base oil above 488 °C.” [page 2, lines 24-32].  The reference further teaches “[h]ydroisomerization catalysts useful in the present invention usually comprises a shape-selective molecular sieve, a metal or metal mixture that is catalytically active for hydrogenation, and a refractory oxide support…Suitable zeolites include ZSM-5, ZSM-11, ZSM-23, ZSM-35, ZSM-48, ZSM-57, SSZ-32, SSZ-35, SSZ-91, SSZ-95…” [page 7, lines 36-38 & 47-51].  The reference also discloses “[f]eed stock is comprised of high carbon number normal alpha olefins with the carbon number ranging from 14 to 24 (C14 - C24), preferentially C14 – C18 from petroleum process…In a particular embodiment of the process for C14 - C24 oligomerization, the chemical reaction is controlled to maximize the dimer yield and to minimize higher molecular weight oligomers (trimer, tetramers and higher oligomers)” [page 5, line 50 to page 6, line 9].  In other words, in a preferred embodiment, the oligomer to be hydroisomerized is a C28-C48 hydrocarbon.  Moreover, said oligomer comprises olefins since Lacheen et al discloses “[t]he oligomerized product was hydroisomerized under the H2 atmosphere with a catalyst containing precious metal and medium pore zeolite to saturate the double bonds in the olefin oligomers and isomerize the carbon backbone structure at the same time” [page 9, lines 8-10].
Lacheen et al does not appear to explicitly disclose a first catalyst composition and a second catalyst composition wherein one composition comprises SSZ-91 and the other comprises SSZ-95.
Ojo et al, which is concerned with SSZ-91 molecular sieves, discloses the use of the same in producing C20+ lube (base) oil from C20+ olefins via isomerization [claims 16-18, especially 18].  The use of SSZ-91 is highly selective in isomerization with limited cracking [see discussion of Example 8 in paragraph 0078 and the data related to the same in Table 4].
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Lacheen et al, wherein hydroisomerization is performed with a SSZ-95 zeolite,  with the SSZ-91 zeolite because it has been held to be “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art" [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  Note that a composition is the act or process of composing wherein composing means to form by putting together.  In keeping with a broadest reasonable interpretation, the aforesaid third composition need not be an intimate mixture of SSZ-91 and SSZ-95.  Said third composition may be an arrangement of said zeolites in a specific proportion and in a certain relation such that a feedstock interacts with one of the zeolites and then the other.  Consequently, the invention as a whole would have been prima facie obvious.
With respect to claim 4, the aforementioned refractory oxide corresponds to the recited matrix material.  Additionally, Lacheen et al discloses “[t]ypical catalytically active hydrogenation metals include chromium, molybdenum, nickel, vanadium, cobalt, tungsten, zinc, platinum, and palladium. Platinum and palladium are especially preferred, with platinum mostly preferred” [page 7, lines 39-41].  The active hydrogenation metals correspond to the at least one modifier of the instant application.
With respect to claim 5, see claim 1 of Ojo et al.
With respect to claim 6, see claims 3 & 4 of Ojo et al.
With respect to claim 7, see claims 7-12 of Ojo et al.
With respect to claim 8, Lacheen et al discloses “[z]eolite containing one-dimensional or two-dimensional, 10-membered ring pore structure, such as those having MFI, MEL, MFS, MRE, MTT, SFF, STI, TON, OSI, or NES framework type may be used” [page 7, lines 48-52].  Additionally, it is well-known in the art that SSZ-95 zeolites possess the recited properties.
With respect to claims 9 and 10, Lacheen et al discloses “[i]f platinum and/or palladium is used, the metal content is typically in the range of 0.1 to 5 weight percent of the total catalyst, usually from 0.1 to 2 weight percent, and not to exceed 10 weight percent” [page 7, lines 41-43].
With respect to claim 11, Lacheen et al discloses “[a]morphous materials with acidic sites in combination with metal may be used for hydroisomerization. Suitable amorphous materials include amorphous silica-alumina, silica-alumina-titania, zirconia-alumina and zirconia-ceria-alumina” [page 7, lines 52-54].  Said amorphous materials are the refractory oxide supports discussed previously and correspond to the recited matrix material.
With respect to the broad range recited for the matrix material and molecular sieve in claim 12, 0 to 99 wt % and 0.1 to 99 wt %, respectively, said ranges would have been obvious to one of ordinary skill in the art.  Additionally, Lacheen et al discloses “[h]ydroisomerization catalysts are discussed, for example, in U.S. Patent Nos. 7,390,763 and 9,616,419, as well as U.S. Patent Application Publications 2011/0192766 and 2017/0183583” [page 7, lines 43-45] and Ide et al ‘583, for example, discloses “[t]he amount of zeolite…in a [dewaxing, i.e., (hydro)isomerization—Examiner’s insert] catalyst formulated using a binder can be from 30 wt % zeolite to 90 wt % zeolite or even up to about 100 wt % zeolite relative to the combined weight of binder and zeolite” [paragraph 0030].  Note that the binders comprise “silica, alumina, silica-alumina, titania, silica-titania, alumina-titania, zirconia, silica-zirconia, titania-zirconia, ceria, tungsten oxide, and combinations thereof, for example alumina, silica, titania, silica-alumina, and combinations thereof” [paragraph 0023] some of which are the same as the amorphous materials of Lacheen et al.  Therefore, in view of the teachings contained in Lacheen et al, a catalyst composition comprising, for example, 30 wt % or more of zeolite (SSZ-91 or SSZ-95), the above referenced quantities of active hydrogenation metals, and the balance refractory oxide/amorphous material would have been obvious to one of ordinary skill in the art.
With respect to claims 13 and 20, Lacheen et al discloses a preferred viscosity index of the hydroisomerized product base oil of 130 or more [see figure 6A, especially the data points circumscribed by the dashed line indicating “Invention;” see also page 2, lines 53-54; page 23, lines 38-41; Tables 9 and 11].  Additionally, Lacheen et al discloses “low-viscosity base oil shows 3.5 -4.6 cSt viscosity at 100 °C with the properties of >130 VI, <15% Noack volatility, <20 °C pour and cloud points” [page 5, lines 27-29]. 
With respect to claim 15, Lacheen et al discloses “[h]erein is described a process to make premium base oils using normal alpha olefins with C14 – C24 carbon number range (i.e., C14 – C24 NAO), preferentially C14 – C18, that can be produced from a petroleum crude source via ethylene oligomerization or from bio-based sources such as natural triglycerides, fatty acids and fatty alcohols or from wax cracking” [page 3, lines 8-11].  The disclosure of ethylene oligomerization, wherein ethylene is obtained form a petroleum crude source, renders obvious “cahreges resulting from thermal or catalytic conversion processes,” and the disclosure of “natural triglycerides, fatty acids,…” renders obvious “animal and vegetable derived fats.”
With respect to claims 16 and 17, since the process of modified Lacheen et al is the same as claimed, it is expected, absent evidence to the contrary, that the base oil yield is similar as recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ojo et al (US 2015/0336091 A1), which discloses “[SSZ-95] has a MTT-type framework, a mole ratio of 20 to 70 of silicon oxide to aluminum oxide, a total micropore volume of between 0.005 and 0.02 cc/g; and a H-D exchangeable acid site density of up to 50% relative to SSZ-32” [abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
July 29, 2022